Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-11-2006

Kretchmar v. Bachtle
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3084




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Kretchmar v. Bachtle" (2006). 2006 Decisions. Paper 1761.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1761


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT

                             NO. 05-3084
                          ________________

                       GARY L. KRETCHMAR,

                                    Appellant
                                     v.

       PATRICIA L. BACHTLE, PROTHONOTARY, BUCKS COUNTY
 PENNSYLVANIA; G. THOMAS WILEY, COURT ADMINISTRATOR, BUCKS
             COUNTY, PENNSYLVANIA; JOHN OR JANE DOE
    OFFICE OF PROTHONOTARY, BUCKS COUNTY, PENNSYLVANIA;
       JOHN OR JANE DOE 1 OFFICE OF COURT ADMINISTRATOR,
      BUCKS COUNTY, PENNSYLVANIA; WARD F. CLARK, SENIOR
JUDGE, COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA;
     SUPERIOR COURT OF PENNSYLVANIA DOCKET NUMBER, 3346
      EDA 202, JUNE 5, 1003, ORDER; MARY JANE BOWES, JUDGE;
                  STEPHEN A. MCEWEN, JR., JUDGE;
  CORREALE F. STEVENS, JUDGE; SUPREME COURT OF PENNSYLVANIA
     DOCKET NUMBER, 589 MAL 2003, FEBRUARY 17, 2004 ORDER;
    RALPH J. CAPPY, CHIEF JUSTICE; RONALD D. CASTILLE, JUSTICE;
           HONORABLE JUDGE J. MICHAEL EAKIN, JUSTICE;
       WILLIAM H. LAMB, JUSTICE; RUSSELL M. NIGRO, JUSTICE;
                SANDRA SCHULTZ NEWMAN, JUSTICE;
         SUPERIOR COURT JUDGE THOMAS SAYLOR, JUSTICE;
                    STEPHEN A. ZAPPALA, JUSTICE

               ____________________________________

             On Appeal From the United States District Court
                 For the Eastern District of Pennsylvania
                       (D.C. Civ. No. 04-cv-05124)
                District Judge: Honorable J. Curtis Joyner
             _______________________________________
                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 6, 2006

       Before: BARRY, STAPLETON AND GREENBERG, CIRCUIT JUDGES

                                (Filed January 11, 2006 )
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Gary Kretchmar appeals the District Court’s order granting appellees’ motions to

dismiss his complaint. Kretchmar filed a complaint pursuant to 42 U.S.C. § 1983 in the

United States District Court for the Eastern District of Pennsylvania. He alleged that

appellees improperly handled a petition for habeas corpus filed in the state courts. The

appellees filed motions to dismiss. The District Court concluded that review of several of

Kretchmar’s claims was barred by the Rooker-Feldman doctrine and that Kretchmar

failed to state a claim against appellees Wiley and Bachtle because he had not shown their

personal involvement in the alleged wrongful actions. Kretchmar filed a timely notice of

appeal and we have jurisdiction pursuant to 28 U.S.C. § 1291.

       Our review of the District Court’s application of the Rooker-Feldman doctrine is

plenary. Parkview Assoc. Partnership v. City of Lebanon, 225 F.3d 321, 323 (3d Cir.

2000). The Rooker-Feldman doctrine deprives a federal district court of jurisdiction to

review, directly or indirectly, a state court adjudication. See D.C. Court of Appeals v.



                                             2
Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923).

The Supreme Court has explained that this doctrine applies to “cases brought by

state-court losers complaining of injuries caused by state-court judgments rendered before

the District Court proceedings commenced and inviting District Court review and

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., __ U.S.

__ , 125 S. Ct. 1517, 1521-22 (2005).

       Here, Kretchmar alleged that appellees improperly processed his state habeas

corpus petition as a civil matter instead of as a criminal matter. After this petition was

denied in August 2002, Kretchmar refiled the state habeas petition in the criminal

division. That petition was denied in October 2002. On appeal, the Superior Court

rejected Kretchmar’s argument that the Court of Common Pleas incorrectly processed his

petition. Krecthmar raised this issue in a petition for allowance of appeal which the

Supreme Court of Pennsylvania denied in February 2004. In November 2004, Kretchmar

filed the instant complaint in the District Court. He complains of injuries caused by state-

court judgments rendered before he filed his federal complaint. He clearly seeks to have

the federal courts review and reject those state-court judgments. Thus, federal review of

Kretchmar’s claims is barred by the Rooker-Feldman doctrine.

       For the above reasons, as well as those set forth by the District Court, we will

affirm the District Court’s June 8, 2005 order. The appellees’ motion to be excused from

filing a brief is granted.



                                              3